>WQ'                             UNITED STATES DISTRICT COURT
                                DISTRICT OF ARIZONA - FLAGSTAFF

          United States of America
                     v.                                     Case Number: CR-· 17-08311-001-PCT-GMS
            Chester Yellowman

                              ORDER OF DETENTION PENDING TRIAL

In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been held. I have
considered all the factors set forth in 18 U.S.C. § 3142(g). I conclude that the following facts are
established: (Check one or both, as applicable.)

~    by clear and convincing evidence the defendant is a danger to the community and detention of the
     defendant is required pending trial in this case ..
~    by a preponderance of the evidence the defendant is a flight risk and detention of the defendant is
     required pending trial in this case.

                                      PART I - FINDINGS OF FACT

D (1) There is probable cause to believe that the defendant has committed
        D a drug offense for which a maximum term of imprisonment of ten years or more 1s
            prescribed in 21 U.S.C. §§ 801 et seq., 951 et seq., or 46 U.S.C. App. § 1901 et seq.
        D an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332(b).
        D an offense listed in 18 U.S.C. § 2332b(g)(5)(B) (Federal crimes of terrorism) for which a
            maximum term of imprisonment of ten years or more is prescribed.
        D an offense involving a minor victim prescribed in
        D an offense for which a maximum term of imprisonment of 20 years or more is prescribed
            pursuant to 18 U.S.C. §§ 1581-1584, 1589-1591 (Slavery and Sex Trafficking).

 D (2)The defendant has not rebutted the presumption established by finding 1 that no condition or
     combination of conditions will reasonably assure the appearance of the defendant as required and
     the safety of the community or any person.
                                             Alternative Findings
 ~   (1) There is a serious risk that the defendant will flee; no condition or combination of conditions
     will reasonably assure the appearance of the defendant as required.
 ~   (2) No condition or combination of conditions will reasonably assure the safety of others and the
   community.
 D (3) There is a serious risk that the defendant will obstruct or attempt to obstruct justice; or threaten,
   injure, or intimidate a prospective witness or juror.
~ USA'v. Chester Yellowman                                           Case Number: CR-17-08311-001-PCT-GMS
 OCTOBER 3, 2018                                                                                 Page 2 of3

 D (4)

                    PART II- WRITTEN STATEMENT OF REASONS FOR DETENTION
                                       (Check as applicable.)

 igi ( 1)   I find that the credible testimony and information submitted at the hearing establishes by clear
                                                   I


       and convincing evidence as to danger that:
       Based on the nature of the instant alleged offense, substance abuse history, and prior arrests and
          convictions.

 igi   (2) I find by a preponderance of the evidence as to risk of flight that:

            D The defendant has no significant contacts in the District of Arizona.

            D The defendant has insufficient resources in the United States from which        h~/she    might make
                  a bond reasonably calculated to assure his/her future appearance.
            [gj   The defendant has a prior criminal history.

            [gj   There is a record of prior failure(s) to appear in court as ordered.,

            D The defendant attempted to evade law enforcement contact by· fleeing from law enforcement.

            [gj   The defendant has a history of substance abuse.

            [gj   The defendant is facing a minimum mandatory of any incarceration and a maximum of life
            imprisonment.

            D The defendant has.ties to a foreign country.

            D The defendant has used aliases or multiple dates of birth or false identifying information.
            D The defendant was on probation, parole, or supervised release at the time of the alleged
                  offense.

            [gj   In addition: Based on defendant's unverified social ties and residential history, and prior
                  failures to comply with court orders.

 [gj   (3) The defendant does not dispute the information contained in the Pretrial       S~rvices   Report, except:

       None.

 D (4) The weight of the evidence against the defendant is great.       I




    The Court incorporates by reference the findings in the Pretrial Services Report which were
 reviewed by the Court at the time of the hearing in this matter.
      0


"'USA v. Chester Yellowman                                   Case Number: CR-17-08311-001-PCT-GMS
  OCTOBER 3, 2018                                                                        Page 3 of3

                       PART III - DIRECTIONS REGARDING DETENTION
     The defendant is committed to the custody of the Attorney · General or his/her designated
 representative for confinement in a corrections facility separate, to the extent practicable, from Qersons
 awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded
 a reasonable opportunity for private consultation with defense counsel. On order of a court of the
 United States or on request of an attorney for the Government, the person in charge of the corrections
 facility ~hall ~eliver tlie defend~t to the United States Marshal for the purpose of an appearance in
 connection with a court proceedmg. -
                       PART IV -APPEALS AND THIRD PARTY RELEASE
     IT IS ORDERED that should an appeal of this detention order be filed with the District Court, it is
 counsel's responsibility to deliver a copy of the motion for review/reconsideration to Pretrial Services
 at least one day prior to the hearing set before the District Court.
    IT IS FURTHER ORDERED that if a release to a third paf!Y is to be considered, it is counsel's
 resp~nsibility to notify Pretri~l Seryices ~ufficien~ly in ~dvance of the ~eari~g before the C<:mrt to allow
 Pretrial Services an opportumty. to mterview and mvestigate the potential thirCl party custodian.

    Dated this 3rd day of October, 20 I 8.                                ('\    O. .r ,,.    ckJ
                                                                          ~.United States Magistrate Judge
